DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 04/12/2022 has been entered and is currently under consideration.  Claims 7-9 and 12-13 are allowed.
Allowable Subject Matter
Claims 7-9 and 12-13 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, Goto et al. (US 5160385 of record) hereinafter Goto teaches:
A vehicle tire (Fig 2: tire 20) comprising:
an off-road tread profile having radially elevated profile elements (Fig 2: blocks 52, 56; off-road is intended use);
the vehicle tire defining a tire circumference (Col 3, ln 7-17);
said elevated profile elements being separated by circumferential channels extending over said tire circumference (Fig 2: circumferential grooves 22, 24);
said off-road tread profile further having transversely running channels which open into said circumferential channels (Fig 2: transverse grooves 26);
said circumferential channels being delimited inwardly in a radial direction by a channel base and to both sides of said channel base in each case by a channel wall (Fig 4: sidewalls 48);
said circumferential channels being formed, along their extent over the tire circumference, with a varied axial inclination (Fig 2);
a plurality of radially elevated stone deflectors formed in said channel base of at least one of said circumferential channels so as to be free from contact with the channel walls (Fig 2, 4: protrusions 34; Col 3, ln 44-57);
said stone deflectors being each formed from a first web-like body disposed in front of said central body in an extent direction of the corresponding one of said circumferential channels and a second web-like body disposed behind said central body in the extent direction of the corresponding one of said circumferential channels (Fig 2; col 3, ln 58-col 4, ln 23);
said first web-like bodies and said second web-like bodies each being formed so as to extend from an intersection point so as to be oriented parallel to the extent direction of the corresponding one of said circumferential channels and to point radially away from said central body (Fig 2; col 3, ln 58-col 4, ln 23);
said first web-like body and said second web-like body each have a maximum width b (Fig 4; Col 8, ln 65-col 9, ln 16).
Goto does not teach said stone deflectors being each formed from one central body with maximum diameter D; wherein said central body defines a cylinder or a cone axis which is oriented in the radial direction, said central bodies each having a shell surface; said central bodies each being positioned exclusively in circumferential extent regions of opening-in points of at least one of said transversely running channels into the corresponding one of said circumferential channels.
In the same field of endeavor regarding pneumatic tires, Minoli et al. (US 9914329 of record) hereinafter Minoli teaches an off-road tread with mud ejectors (Fig 2-3a, 3b; protrusions 216) being each formed from one central body with maximum diameter D (Fig 2-3a, 3b; Col 4, ln 30-31; Col 11, ln 5-20); wherein said central body defines a cylinder or a cone axis which is oriented in the radial direction, said central bodies each having a shell surface (Fig 2-3a, 3b; col 10, ln 30-35); said central bodies each being positioned exclusively in circumferential extent regions of opening-in points of at least one of said transversely running channels into the corresponding one of said circumferential channels (Fig 2-3a, 3b; col 10, ln 30-35) for the motivation of hindering compaction of mud trapped in the intersections where the protrusions are located (Col 4, ln 38-39).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the stone ejectors as taught by Goto to include a central body as taught by Minoli in order to hinder compaction of mud trapped in the intersections where the protrusions are located.
Goto further suggests b = 2.5 mm (Fig 4; Col 8, ln 65-col 9, ln 16).
Minoli further suggests D = 12 mm (Col 11, ln 16-20).
It would be apparent to one of ordinary skill in the art that Goto in view of Minoli teaches where (0.5 D) ≥ b ≥ 1 mm.
Goto further suggests said first web-like bodies and said second web-like bodies each being formed so as to extend from intersection points of the tire grooves (Fig 2; col 3, ln 58-col 4, ln 23).
Minoli further suggest said shell surface of the corresponding one of said central bodies are located at intersection points of the tire grooves (Fig 2-3a, 3b; Col 10, ln 30-31).
It would be apparent to one of ordinary skill that Goto in view of Minoli teaches said first web-like bodies and said second web-like bodies each being formed so as to extend from said shell surface of the corresponding one of said central bodies.
Goto in view of Minoli does not explicitly recite wherein said central bodies are formed with a height HZ measured in a radial direction R and said first web-like bodies and said second web-like bodies are formed with a maximum height HS, wherein HZ > HS where HS ≤ (HZ - 0.5 mm). 
However, Goto suggests a maximum height HS (Fig 4; height h = 9.6 mm; Col 8, ln 65-col 9, ln 16).
Minoli suggests a height HZ for the protrusion 216 being less than 12 mm (protrusion 216 is “stocky” having a width greater than the height; Col 10, ln 30-35; width = 12 mm; col 11, ln 16-18).  
Therefore, one of ordinary skill in the art would understand that Minoli suggests a range of values for a height HZ measured in a radial direction R of the central bodies that overlaps with the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the height HZ as taught by Minoli that overlaps with the claimed range.
Goto further suggests the web-like bodies have a constant height in an intersection contour.
Minoli further suggests that the central bodies are located in an intersection.
It would be apparent to one of ordinary skill in the art that Goto in view of Minoli teaches said first web-like bodies and said second web-like bodies are each formed with the maximum height HS in an intersection contour with the corresponding one of said central bodies.
Goto in view of Minoli does not teach stone deflectors being each formed from one cylindrical central body.
The remaining prior art of record fails to teach the above limitation.  Therefore claim 6\7 is allowed.
Claims 8-9 and 12-13 are allowed due to dependency on claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           


                                                                                                                                                                                                      /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743